Per Curiam.
This certiorari reviews the action of the judge of the Mercer Common Pleas in dismissing the prosecutor, without charges or hearing, from the position as assistant probation officer.
The prosecutor was appointed under the Civil Service act for a probationary period of three months, at the end of which time he was notified that he would not receive the permanent appointment, and that his services were no longer required.
It is stipulated that the prosecutor “during such probationary period of service * * * demonstrated that he did not possess the qualifications and ability or business capacity to discharge the duties of said position.”
The prosecutor was an honorably discharged “World War” veteran, and the only point involved is whether the Soldiers' Tenure of Office act changes or supersedes the requirements *703of the Civil Service act. We have concluded that the only appointment which the relator received was a probationary one for three months. As that expired by its own limitations, he was not removed from office. All that he can now complain of is that he was not at the end of the probationary period of appointment absolutely appointed, and that the claim, in our judgment, is insubstantial.
The writ will therefore be dismissed.